Exhibit 10.5

NORTHROP GRUMMAN CORPORATION

TERMS AND CONDITIONS APPLICABLE TO 2006 CPC INCENTIVE

RESTRICTED STOCK RIGHTS

GRANTED UNDER THE 2001 LONG-TERM INCENTIVE STOCK PLAN

These Terms and Conditions (“Terms”) apply to certain “Restricted Stock Rights”
(“RSRs”) granted by Northrop Grumman Corporation (the “Company”) to Scott J.
Seymour in 2006. The date of grant of the RSR award is May 16, 2006 (the “Grant
Date”). The number of RSRs applicable to the award is 15,000. The date of grant
and number of RSRs are also reflected in the electronic stock plan award
recordkeeping system (“Stock Plan System”) maintained by the Company or its
designee. These Terms apply only with respect to Mr. Seymour’s 2006 RSR award.
You (Mr. Seymour) are referred to as the “Grantee” with respect to your award.
Capitalized terms are generally defined in Section 9 below if not otherwise
defined herein.

Each RSR represents a right to receive one share of the Company’s Common Stock,
or cash of equivalent value as provided herein, subject to vesting as provided
herein. The number of RSRs subject to your award is subject to adjustment as
provided herein. The RSR award is subject to all of the terms and conditions set
forth in these Terms, and is further subject to all of the terms and conditions
of the Plan, as it may be amended from time to time, and any rules adopted by
the Committee, as such rules are in effect from time to time.

 

1. Vesting; Issuance of Shares.

Subject to Sections 2 and 5 below, one hundred percent (100%) of the number of
RSRs subject to your award (subject to adjustment as provided in Section 5.1)
shall vest upon the third anniversary of the Grant Date.

The Company shall pay a vested RSR as soon as practicable following the vesting
of the RSR and no later than March 15th of the year following the year of
vesting. The Company shall pay such vested RSRs in either an equivalent number
of shares of Common Stock, or, in the discretion of the Committee, in cash or in
a combination of shares of Common Stock and cash. In the event of a cash
payment, the amount of the payment for vested RSR to be paid in cash (subject to
tax withholding as provided in Section 6 below) will equal the Fair Market Value
(as defined below) of a share of Common Stock as of the date that such RSR
became vested. No fractional shares will be issued.

 

2. Early Termination of Award; Termination of Employment.

2.1 General. The RSRs subject to the award, to the extent not previously vested,
shall terminate and become null and void if and when (a) the award terminates in
connection with a Change in Control pursuant to Section 5 below, or (b) except
as provided

in Section 2.6 and in Section 5, the Grantee ceases for any reason to be an
employee of the Company or one of its subsidiaries.

2.2 Leave of Absence. Unless the Committee otherwise provides (at the time of
the leave or otherwise), if the Grantee is granted a leave of absence by the
Company, the Grantee (a) shall not be deemed to have incurred a termination of
employment at the time such leave commences for purposes of the award, and
(b) shall be deemed to be employed by the Company for the duration of such
approved leave of absence for purposes of the award. A termination of employment
shall be deemed to have occurred if the Grantee does not timely return to active
employment upon the expiration of such approved leave or if the Grantee
commences a leave that is not approved by the Company.

2.3 Salary Continuation. Subject to Section 2.2 above, the term “employment” as
used herein means active employment by the Company and salary continuation
without active employment (other than a leave of absence approved by the Company
that is covered by Section 2.2) will not, in and of itself, constitute
“employment” for purposes hereof (in the case of salary continuation without
active employment, the Grantee’s cessation of active employee status shall,
subject to Section 2.2, be deemed to be a termination of “employment” for
purposes hereof). Furthermore, salary continuation


 

1



--------------------------------------------------------------------------------

will not, in and of itself, constitute a leave of absence approved by the
Company for purposes of the award.

2.4 Sale or Spinoff of Subsidiary or Business Unit. For purposes of the RSRs
subject to the award, a termination of employment of the Grantee shall be deemed
to have occurred if the Grantee is employed by a subsidiary or business unit and
that subsidiary or business unit is sold, spun off, or otherwise divested and
the Grantee does not otherwise continue to be employed by the Company after such
event.

2.5 Continuance of Employment Required. Except as expressly provided in
Section 2.6 and in Section 5, the vesting of the RSRs subject to the award
requires continued employment through the third anniversary of the Grant Date as
a condition to the vesting of any portion of the award. Employment for only a
portion of the vesting period, even if a substantial portion, will not entitle
the Grantee to any proportionate vesting or avoid or mitigate a termination of
rights and benefits upon or following a termination of employment. Nothing
contained in these Terms, the Stock Plan System, or the Plan constitutes an
employment commitment by the Company or any subsidiary, affects the Grantee’s
status (if the Grantee is otherwise an at-will employee) as an employee at will
who is subject to termination without cause, confers upon the Grantee any right
to continue in the employ of the Company or any subsidiary, or interferes in any
way with the right of the Company or of any subsidiary to terminate such
employment at any time.

2.6 Death or Disability. If the Grantee dies while employed by the Company or a
subsidiary, or if the Grantee’s employment by the Company and its subsidiaries
terminates due to the Grantee’s Disability, the outstanding and previously
unvested RSRs subject to the award shall vest as of the date of the Grantee’s
death or Disability, as applicable. In the event of the Grantee’s death prior to
the delivery of shares or other payment with respect to any vested RSRs, the
Grantee’s Successor shall be entitled to any payments to which the Grantee would
have been entitled under this Agreement with respect to such vested and unpaid
RSRs.

 

3. Non-Transferability and Other Restrictions.

The award, as well as the RSRs subject to the award, are non-transferable and
shall not be subject

in any manner to sale, transfer, anticipation, alienation, assignment, pledge,
encumbrance or charge. The foregoing transfer restrictions shall not apply to:
(a) transfers to the Company; or (b) transfers pursuant to a qualified domestic
relations order (as defined in the Code). Notwithstanding the foregoing, the
Company may honor any transfer required pursuant to the terms of a court order
in a divorce or similar domestic relations matter to the extent that such
transfer does not adversely affect the Company’s ability to register the offer
and sale of the underlying shares on a Form S-8 Registration Statement and such
transfer is otherwise in compliance with all applicable legal, regulatory and
listing requirements.

 

4. Compliance with Laws; No Stockholder Rights Prior to Issuance.

The Company’s obligation to make any payments or issue any shares with respect
to the award is subject to full compliance with all then applicable requirements
of law, the Securities and Exchange Commission, the Commissioner of Corporations
of the State of California, or other regulatory agencies having jurisdiction
over the Company and its shares, and of any exchange upon which stock of the
Company may be listed. The Grantee shall not have the rights and privileges of a
stockholder with respect to any shares which may be issued in respect of the
RSRs until the date appearing on the certificate(s) for such shares (or, in the
case of shares entered in book entry form, the date that the shares are actually
recorded in such form for the benefit of the Grantee), if such shares become
deliverable.

 

5. Adjustments; Change in Control.

5.1 Adjustments. The RSRs and the shares subject to the award are subject to
adjustment upon the occurrence of events such as stock splits, stock dividends
and other changes in capitalization in accordance with Section 6(a) of the Plan.
In the event of any adjustment, the Company will give the Grantee written notice
thereof which will set forth the nature of the adjustment.

5.2 Possible Acceleration on Change in Control. Notwithstanding the Company’s
ability to terminate the award as provided in Section 5.3 below,


 

2



--------------------------------------------------------------------------------

the outstanding and previously unvested RSRs subject to the award shall become
fully vested as of the date of the Grantee’s termination of employment in the
following circumstances:

 

  (a) if the Grantee is covered by a Change in Control Severance Arrangement at
the time of the termination, if the termination of employment constitutes a
“Qualifying Termination” (as such term, or any similar successor term, is
defined in such Change in Control Severance Arrangement) that triggers the
Grantee’s right to severance benefits under such Change in Control Severance
Arrangement.

 

  (b) if the Grantee is not covered by a Change in Control Severance Arrangement
at the time of the termination and if the termination occurs either within the
Protected Period corresponding to a Change in Control of the Company or within
twenty-four (24) calendar months following the date of a Change in Control of
the Company, the Grantee’s employment by the Company and its subsidiaries is
involuntarily terminated by the Company and its subsidiaries for reasons other
than Cause or by the Grantee for Good Reason.

Notwithstanding anything else contained herein to the contrary, the termination
of the Grantee’s employment (or other events giving rise to Good Reason) shall
not entitle the Grantee to any accelerated vesting pursuant to clause (b) above
if there is objective evidence that, as of the commencement of the Protected
Period, the Grantee had specifically been identified by the Company as an
employee whose employment would be terminated as part of a corporate
restructuring or downsizing program that commenced prior to the Protected Period
and such termination of employment was expected at that time to occur within six
(6) months. The applicable Change in Control Severance Arrangement shall govern
the matters addressed in this paragraph as to clause (a) above.

5.3 Automatic Acceleration; Early Termination. If the Company undergoes a Change
in Control triggered by clause (iii) or (iv) of the definition thereof and the
Company is not the surviving entity and the successor to the Company (if

any) (or a Parent thereof) does not agree in writing prior to the occurrence of
the Change in Control to continue and assume the award following the Change in
Control, or if for any other reason the award would not continue after the
Change in Control, then upon the Change in Control the outstanding and
previously unvested RSRs subject to the award shall vest fully and completely.
Unless the Committee expressly provides otherwise in the circumstances, no
acceleration of vesting of the award shall occur pursuant to this Section 5.3 in
connection with a Change in Control if either (a) the Company is the surviving
entity, or (b) the successor to the Company (if any) (or a Parent thereof)
agrees in writing prior to the Change in Control to assume the award. The award
shall terminate, subject to such acceleration provisions, upon a Change in
Control triggered by clause (iii) or (iv) of the definition thereof in which the
Company is not the surviving entity and the successor to the Company (if any)
(or a Parent thereof) does not agree in writing prior to the occurrence of the
Change in Control to continue and assume the award following the Change in
Control. The Committee may make adjustments pursuant to Section 6(a) of the Plan
and/or deem an acceleration of vesting of the award pursuant to this Section 5.3
to occur sufficiently prior to an event if necessary or deemed appropriate to
permit the Grantee to realize the benefits intended to be conveyed with respect
to the shares underlying the RSRs; provided, however, that, the Committee may
reinstate the original terms of the award if the related event does not actually
occur.

 

6. Tax Matters.

6.1 Tax Withholding. The Company or the subsidiary which employs the Grantee
shall be entitled to require, as a condition of making any payments or issuing
any shares upon vesting of the RSRs, that the Grantee or other person entitled
to such shares or other payment pay any sums required to be withheld by federal,
state or local tax law with respect to such vesting or payment. Alternatively,
the Company or such subsidiary, in its discretion, may make such provisions for
the withholding of taxes as it deems appropriate (including, without limitation,
withholding the taxes due from compensation otherwise payable to the Grantee or
reducing the number of shares otherwise deliverable with respect to the award
(valued at their then Fair Market Value) by the amount necessary to satisfy such
withholding


 

3



--------------------------------------------------------------------------------

obligations at the flat percentage rates applicable to supplemental wages).

6.2 Transfer Taxes. The Company will pay all federal and state transfer taxes,
if any, and other fees and expenses in connection with the issuance of shares in
connection with the vesting of the RSRs.

 

7. Committee Authority.

The Committee has the discretionary authority to determine any questions as to
the date when the Grantee’s employment terminated and the cause of such
termination and to interpret any provision of these Terms, the Stock Plan
System, the Plan, and any other applicable rules. Any action taken by, or
inaction of, the Committee relating to or pursuant to these Terms, the Stock
Plan System, the Plan, or any other applicable rules shall be within the
absolute discretion of the Committee and shall be conclusive and binding on all
persons.

 

8. Plan; Amendment.

The RSRs are governed by, and the Grantee’s rights are subject to, all of the
terms and conditions of the Plan and any other rules adopted by the Committee,
as the foregoing may be amended from time to time. The Grantee shall have no
rights with respect to any amendment of these Terms, the Certificate or the Plan
unless such amendment is in writing and signed by a duly authorized officer of
the Company. In the event of a conflict between the provisions of the Stock Plan
System and the provisions of these Terms and/or the Plan, the provisions of
these Terms and/or the Plan, as applicable, shall govern.

 

9. Definitions.

Whenever used in these Terms, the following terms shall have the meanings set
forth below and, when the meaning is intended, the initial letter of the word is
capitalized:

“Board” means the Board of Directors of the Company.

“Cause” means the occurrence of either or both of the following:

 

  (i) The Grantee’s conviction for committing an act of fraud, embezzlement,
theft, or

 

other act constituting a felony (other than traffic related offenses or as a
result of vicarious liability); or

 

  (ii) The willful engaging by the Grantee in misconduct that is significantly
injurious to the Company. However, no act, or failure to act, on the Grantee’s
part shall be considered “willful” unless done, or omitted to be done, by the
Grantee not in good faith and without reasonable belief that his action or
omission was in the best interest of the Company.

“Change in Control” is used as defined in the Plan.

“Change in Control Severance Arrangement” means a “Special Agreement” entered
into by and between the Grantee and the Company that provides severance
protections in the event of certain changes in control of the Company or the
Company’s Change-in-Control Severance Plan, as each may be in effect from time
to time, or any similar successor agreement or plan that provides severance
protections in the event of a change in control of the Company.

“Code” means the United States Internal Revenue Code of 1986, as amended.

“Committee” means the Company’s Compensation and Management Development
Committee or any successor committee appointed by the Board to administer the
Plan.

“Disability” means disabled pursuant to the provisions of the Company’s (or one
of its subsidiary’s) Long Term Disability Plan applicable to the Grantee; or, if
the Grantee is not covered by such a Long Term Disability Plan, the incapacity
of the Grantee, due to injury, illness, disease, or bodily or mental infirmity,
to engage in the performance of substantially all of the usual duties of
employment with the Company or the subsidiary which employs the Grantee, such
disability to be determined by the Committee upon receipt and in reliance on
competent medical advice from one or more individuals, selected by the
Committee, who are qualified to give such professional medical advice.

“Exchange Act” means the United States Securities Exchange Act of 1934, as
amended.


 

4



--------------------------------------------------------------------------------

“Fair Market Value” is used as defined in the Plan; provided, however, the
Committee in determining such Fair Market Value for purposes of the award may
utilize such other exchange, market, or listing as it deems appropriate. For
purposes of a cashless exercise, the Fair Market Value of the shares shall be
the price at which the shares in payment of the exercise price are sold.

“Good Reason” means, without the Grantee’s express written consent, the
occurrence of any one or more of the following:

 

  (i) A material and substantial reduction in the nature or status of the
Grantee’s authorities or responsibilities (when such authorities and/or
responsibilities are viewed in the aggregate) from their level in effect on the
day immediately prior to the start of the Protected Period, other than (A) an
inadvertent act that is remedied by the Company promptly after receipt of notice
thereof given by the Grantee, and/or (B) changes in the nature or status of the
Grantee’s authorities or responsibilities that, in the aggregate, would
generally be viewed by a nationally-recognized executive placement firm as
resulting in the Grantee having not materially and substantially fewer
authorities and responsibilities (taking into consideration the Company’s
industry) when compared to the authorities and responsibilities applicable to
the position held by the Grantee immediately prior to the start of the Protected
Period. The Company may retain a nationally-recognized executive placement firm
for purposes of making the determination required by the preceding sentence and
the written opinion of the firm thus selected shall be conclusive as to this
issue.

 

  (ii) A reduction by the Company in the Grantee’s annualized rate of base
salary as in effect on the date of grant of the award or as the same shall be
increased from time to time.

 

  (iii) A significant reduction by the Company of the Grantee’s aggregate
incentive opportunities under the Company’s short

 

and/or long-term incentive programs, as such opportunities exist on the date of
grant of the award, or as such opportunities may be increased after the date of
grant of the award. For this purpose, a significant reduction in the Grantee’s
incentive opportunities shall be deemed to have occurred in the event the
Grantee’s targeted annualized award opportunities and/or the degree of
probability of attainment of such annualized award opportunities are diminished
by the Company from the levels and probability of attainment that existed as of
the date of grant of the award.

 

  (iv) The failure of the Company to maintain (x) the Grantee’s relative level
of coverage and accruals under the Company’s employee benefit and/or retirement
plans, policies, practices, or arrangements in which the Grantee participates as
of the date of grant of the award, both in terms of the amount of benefits
provided, and amounts accrued and (y) the relative level of the Grantee’s
participation in such plans, policies, practices, or arrangements on a basis at
least as beneficial as, or substantially equivalent to, that on which the
Grantee participated in such plans immediately prior to the date of grant of the
award. For this purpose, the Company may eliminate and/or modify existing
programs and coverage levels; provided, however, that the Grantee’s level of
coverage under all such programs must be at least as great as is provided to
executives who have the same or lesser levels of reporting responsibilities
within the Company’s organization.

 

  (v) The Grantee is informed by the Company that his or her principal place of
employment for the Company will be relocated to a location that is greater than
fifty (50) miles away from the Grantee’s principal place of employment for the
Company at the start of the corresponding Protected Period; provided that, if
the Company communicates an intended effective date for such relocation, in no
event shall Good Reason exist pursuant to this clause (v) more than ninety
(90) days before such intended effective date.


 

5



--------------------------------------------------------------------------------

The Grantee’s right to terminate employment for Good Reason shall not be
affected by the Grantee’s incapacity due to physical or mental illness. The
Grantee’s continued employment shall not constitute a consent to, or a waiver of
rights with respect to, any circumstances constituting Good Reason herein.

“Plan” means the Northrop Grumman 2001 Long-Term Incentive Stock Plan, as it may
be amended form time to time.

The “Protected Period” corresponding to a Change in Control of the Company shall
be a period of time determined in accordance with the following:

 

  (i) If the Change in Control is triggered by a tender offer for shares of the
Company’s stock or by the offeror’s acquisition of shares pursuant to such a
tender offer, the Protected Period shall commence on the date of the initial
tender offer and shall continue through and including the date of the Change in
Control; provided that in no case will the Protected Period commence earlier
than the date that is six (6) months prior to the Change in Control.

 

  (ii) If the Change in Control is triggered by a merger, consolidation, or
reorganization of the Company with or involving any other corporation, the
Protected Period shall commence on the date that serious and substantial
discussions first take place to effect the merger, consolidation, or
reorganization and shall continue through and including the date of the Change
in Control; provided that in no case will the Protected Period commence earlier
than the date that is six (6) months prior to the Change in Control.

 

  (iii) In the case of any Change in Control not described in clause (i) or
(ii) above, the Protected Period shall commence on the date that is six
(6) months prior to the Change in Control and shall continue through and
including the date of the Change in Control.

“Successor” means the person acquiring a Grantee’s rights to a grant under the
Plan by will or by the laws of descent or distribution.


 

6